 


113 HRES 448 IH: Expressing the sense of the House of Representatives that the symbols and traditions of Christmas should be protected for use by those who celebrate Christmas.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 448 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2013 
Mr. Lamborn (for himself, Mr. Aderholt, Mr. Bentivolio, Mrs. Black, Mrs. Blackburn, Mr. Broun of Georgia, Mrs. Capito, Mr. Cole, Mr. Conaway, Mr. Farenthold, Mr. Fincher, Mr. Fleming, Mr. Flores, Mr. Forbes, Mr. Gingrey of Georgia, Mr. Griffith of Virginia, Mr. Goodlatte, Mr. Harris, Mr. Hensarling, Mrs. Hartzler, Mr. Huelskamp, Mr. Kelly of Pennsylvania, Mr. McIntyre, Mr. Neugebauer, Mr. Pitts, Mr. Posey, Mr. Southerland, Mr. Walberg, Mr. Wenstrup, Mr. Westmoreland, Mr. Bridenstine, Mr. Lankford, Mr. Jones, Mr. Rahall, Mr. Pearce, Mr. Jordan, and Mr. Miller of Florida) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that the symbols and traditions of Christmas should be protected for use by those who celebrate Christmas. 
 
 
Whereas Christmas is a national holiday celebrated on December 25; and  
Whereas the Framers intended that the First Amendment of the Constitution, in prohibiting the establishment of religion, would not prohibit any mention of religion or reference to God in civic dialog: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of the symbols and traditions of Christmas; 
(2)strongly disapproves of attempts to ban references to Christmas; and 
(3)expresses support for the use of these symbols and traditions by those who celebrate Christmas. 
 
